[Cite as State v. Catron, 2022-Ohio-4503.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :

                 v.                                :          No. 101839

JONATHAN F. CATRON,                                :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: APPLICATION DENIED
                 RELEASED AND JOURNALIZED: December 9, 2022


                           Cuyahoga County Court of Common Pleas
                                 Case No. CR-13-576819-A,
                                 Application for Reopening
                                     Motion No. 559163


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Sarah E. Hutnik, Assistant Prosecuting
                 Attorney, for appellee.

                 Jonathan F. Catron, pro se.


SEAN C. GALLAGHER, A.J.:

                   Applicant, Jonathan F. Catron, seeks to reopen his appeal in State v.

Catron, 8th Dist. Cuyahoga No. 101839, 2015-Ohio-1836. Catron claims that
appellate counsel was ineffective for failing to argue that trial counsel was ineffective

for several reasons. The application fails to set forth good cause for the more than

seven-year delay in filing and is procedurally defective. As a result, it is denied.

                 Catron and his half-brother engaged in a dispute that resulted in the

exchange of gunfire. A neighbor, James Swindler III, was struck by a stray bullet

and killed. Catron and his brother were charged and convicted of murder, among

other crimes, for which Catron received an indefinite term of incarceration of 21

years to life.

                 Catron appealed his convictions and sentences to this court. There,

he raised six assignments of error: joinder of his trial with that of his codefendant,

manifest weight, a flight instruction given to the jury, merger of allied offenses,

consecutive sentences, and ineffective assistance of counsel in relation to three of

the assigned errors raised. Id.

                 This court, in an opinion journalized on May 14, 2015, overruled these

assigned errors and affirmed Catron’s convictions and sentences. Catron, 8th Dist.

Cuyahoga No. 101839, 2015-Ohio-1836, at ¶ 18. Catron sought review of this

decision by the Supreme Court of Ohio, but it declined further review. 09/30/2015

Case Announcements, 143 Ohio St.3d 1480, 2015-Ohio-3958, 38 N.E.3d 901.

                 On October 25, 2022, Catron filed the instant application to reopen

his 2015 appeal. There, he argued that appellate counsel was ineffective, asserting

three proposed assignments of error. Catron also argued that he had good cause for

the untimely filing of his application to reopen. The state timely opposed the
application and filed a separate motion to strike several pages from the application

because it exceeded the page limit set forth in App.R. 26(B)(4). In its opposition to

the application, the state also argued that Catron failed to show good cause for the

delayed filing and the application failed on the merits.

                App.R. 26(B) provides a limited right to reopen an appeal based on

ineffective assistance of appellate counsel. The application shall be granted if “there

is a genuine issue as to whether the applicant was deprived of the effective assistance

of counsel on appeal.”      App.R. 26(B)(5).    “Claims of ineffective assistance of

appellate counsel under App.R. 26(B) are subject to the two-pronged analysis

enunciated in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d

674 (1984).” State v. Leyh, 166 Ohio St.3d 365, 2022-Ohio-292, 185 N.E.3d 1075,

¶ 17.

        In accordance with the Strickland analysis, an applicant must show
        that (1) appellate counsel’s performance was objectively
        unreasonable, [Strickland] at 687, and (2) there is “a reasonable
        probability that, but for counsel’s unprofessional errors, the result of
        the proceeding would have been different,” [Strickland] at 694. See
        Smith v. Robbins, 528 U.S. 259, 285-286, 120 S.Ct. 746, 145 L.Ed.2d
        756 (2000). “A reasonable probability is a probability sufficient to
        undermine confidence in the outcome.” Strickland at 694.

Id. at ¶ 18. The rule also requires a timely application filed within 90 days of the

date of journalization of the appellate judgment. App.R. 26(B)(1). Where an

individual seeks to reopen an appeal beyond that deadline, the applicant is

required to show good cause for the delay. App.R. 26(B)(2)(b).
               Catron’s application was filed more than seven years after the

journalization of the appellate decision he seeks to reopen. Therefore, he must

establish good cause to excuse this delay.

               Here, Catron asserts that he was unaware of the procedure for

reopening until 2022 when someone conducting legal research on his behalf

informed him of the process for reopening. This court has held numerous times that

ignorance of the process for reopening an appeal does not constitute good cause.

E.g., State v. Tomlinson, 8th Dist. Cuyahoga No. 109614, 2022-Ohio-2575. Further,

not being trained in the law does not constitute good cause. An applicant “cannot

rely on his own alleged lack of legal training to excuse his failure to comply with the

deadline.” State v. Farrow, 115 Ohio St.3d 205, 2007-Ohio-4792, 874 N.E.2d 526,

¶ 6.

               Catron has failed to show good cause necessary to excuse the

significant delay in the filing of his application. Therefore, it must be denied.

               Further, the application Catron has filed is procedurally defective.

App.R. 26(B)(4) limits an application for reopening to ten pages. Catron has filed a

17-page application exclusive of any affidavits or evidence in support. “Exceeding

the ten-page limitation of App.R. 26(B)(4) constitutes a valid basis for the denial of”

an application for reopening. State v. Churn, 8th Dist. Cuyahoga No. 105782, 2019-

Ohio-4052, ¶ 8, citing, e.g., State v. Murawski, 8th Dist. Cuyahoga No. 70854,

2002-Ohio-3631; State v. Caldwell, 8th Dist. Cuyahoga No. 44360, 2002-Ohio-

2751.
                Catron’s untimely application for reopening fails to set forth good

cause to excuse the delayed filing and is procedurally defective. For these reasons,

it is denied.

                Application denied.



____________________________________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

EILEEN A. GALLAGHER, P.J., and
ANITA LASTER MAYS, J., CONCUR